Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Willes appeals the district court’s order denying his motion to modify a scheduling order and granting summary judgment in favor of Wells Fargo Bank, N.A. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willes v. Wells Fargo Bank, N.A., No. 1:12-cv-00137-CCB, 2015 WL 1237193 (D.Md. Mar. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.